Citation Nr: 0616587	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  04-20 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based upon the need 
for aid and attendance.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1964 to December 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the San Juan, the Commonwealth of Puerto Rico, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
established entitlement to special monthly pension by reason 
of being housebound and denied benefits for aid and 
attendance.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence demonstrates that the veteran is not blind 
in both eyes, a patient in a nursing home, bedridden, or so 
helpless as to be in need of the regular aid and attendance 
of another person.


CONCLUSION OF LAW

The criteria for an award of special monthly pension based 
upon the need for aid and attendance have not been met.  
38 U.S.C.A. §§ 1502(b) (West 2002); 38 C.F.R. §§ 3.351, 3.352 
(2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran's claim was received in June 2003.  He was 
notified, generally, of the VCAA duties to assist and of the 
information and evidence necessary to substantiate his claim 
by correspondence dated in August 2003.  Adequate 
opportunities to submit evidence and request assistance have 
been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006), finding that the VCAA notice 
requirements applied to all elements of a claim.  Here, the 
notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to this matter have been requested or obtained.  The 
available medical evidence is sufficient for an adequate 
determination.  Further attempts to obtain additional 
evidence would be futile.  Because of the decision in this 
case, any failure of VA to notify the veteran of the duty to 
notify and duty to assist in claims involving a disability 
rating and an effective date for the award of benefits is 
harmless error.  There has been substantial compliance with 
all pertinent VA law and regulations, and to move forward 
with this claim would not cause any prejudice to the 
appellant.

VA law provides that the need for aid and attendance means 
being helpless or nearly so helpless as to require the aid 
and attendance of another person.  See 38 U.S.C.A. §§ 1502(b) 
(West 2002); 38 C.F.R. § 3.351(b) (2005).  The veteran will 
be considered to be in such need if he: (1) is blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; or (2) is a patient in a nursing 
home because of mental or physical incapacity; or (3) 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352 (a).

The following basic considerations are critical in 
determining the need for the regular aid and attendance of 
another person: inability of the veteran to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of the veteran to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from 
hazards or dangers incident to his daily environment.  
38 C.F.R. § 3.352(a) (2005).

It is not required that all of the disabling conditions be 
found to exist before a veteran meets the criteria for the 
regular aid and attendance of another person.  The particular 
personal function, which the veteran is unable to perform, 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establishes 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  The criteria 
for determining whether a veteran is in need of the aid and 
attendance of another person may be met if he is bedridden.  
"Bedridden" is defined as a condition that, through its 
essential character, actually requires that the veteran 
remain in bed.  The fact that a veteran has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  Id.

The performance of the necessary aid and attendance service 
by a relative of the beneficiary or other member of his or 
her household will not prevent the granting of the additional 
allowance.  38 C.F.R. § 3.352(c) (2005).

In this case, VA records show nonservice-connected schedular 
disability rating have been established for coronary artery 
disease (100 percent), diabetic retinopathy (40 percent), 
diabetes mellitus (20 percent), right peripheral vascular 
insufficiency (10 percent), left peripheral vascular 
insufficiency (10 percent), left peripheral neuropathy (10 
percent), right peripheral neuropathy (10 percent), 
hypertension (10 percent), and erectile dysfunction (0 
percent).  In statements and personal hearing testimony the 
veteran asserted he required aid and attendance for all his 
needs.  He noted he could not drive and stated he was legally 
blind in one eye.  He testified that he lived with his 
daughter and ex-spouse and that he required their help to put 
on his socks and shoes.  He stated he was able to attend to 
his own wants of nature and bathing.

VA aid and attendance examination in September 2003 included 
a diagnosis of peripheral neuropathy in the lower 
extremities, sensory and motor type.  The examiner noted the 
disorder was more likely than not of diabetic etiology.

A September 2003 VA eye examination revealed corrected right 
eye visual acuity of 20/50, far, and 20/30, near, and only 
far hand movement to the left eye.  There was no visual field 
defect.  The diagnoses included evidence of active 
proliferative diabetic retinopathy, left eye blindness 
secondary to old tractional retinal detachment, and bilateral 
pseudophakia status post cataract surgeries.  

VA aid and attendance examination in November 2004 noted the 
veteran walked on Canadian crutches and arrived by private 
car with his daughter.  It was noted he was not bedridden and 
appeared to be able to handle his financial affairs.  He 
complained of severe leg pain, dizziness, and leg weakness 
which affected his ability to ambulate.  The examiner noted 
the veteran walked with an abnormal gait, but that he was 
able to attend to the wants of nature without assistance.  He 
could walk without the assistance of another for short 
distances in his home, but was unable to leave the immediate 
premises alone.  

Based upon the evidence of record, the Board finds the 
veteran does not require the aid of another in his daily 
activities, including to dress or undress himself, to keep 
himself ordinarily clean and presentable, to feed himself, 
and to attend to the wants of nature.  He is not blind in 
both eyes, a patient in a nursing home, bedridden, or so 
helpless as to be in need of the regular aid and attendance 
of another person.  Therefore, the claim for special monthly 
pension based on the need for regular aid and attendance of 
another person must be denied. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The preponderance of 
the evidence is against the claim.


ORDER

Entitlement to special monthly pension based upon the need 
for aid and attendance is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


